Citation Nr: 0701972	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation for lumbar strain in 
excess of 20 percent disabling, prior to September 23, 2002.

2.  Entitlement to an initial evaluation for lumbar strain in 
excess of 20 percent, from September 23, 2002, through 
September 25, 2003.

3.  Entitlement to an initial evaluation for lumbar strain in 
excess of 20 percent, from September 26, 2003.

4.  Entitlement to an initial evaluation in excess of 40 
percent for a left tibia/fibula fracture (postoperative) with 
nonunion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1991 to December 
2000.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which service-
connected the veteran's lumbar strain and tibia/fibula 
fracture residuals, awarding each a 20 percent disability 
evaluation effective December 2, 2000.  In April 2003, the RO 
issued a rating action that increased the disability 
evaluation assigned to the tibia/fibula fracture to 40 
percent, effective December 2, 2000.

In September 2003, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge who is no longer with the 
Board.  In May 2004, the case was remanded for additional 
development.  The veteran was requested to inform the RO 
whether he desired another Travel Board hearing, pursuant to 
38 C.F.R. § 20.707; he indicated in November 2005 that he 
wanted to appear at another hearing.  In December 2005, the 
case was remanded so that another Travel Board hearing could 
be scheduled.  He was scheduled to appear at a hearing in 
August 2006, and he failed to report.  Because no good cause 
was shown for this failure to report, the Board finds that 
all reasonable attempts to conduct the hearing have been 
made.  Therefore, the Board will proceed to the merits of the 
case.


FINDINGS OF FACT

1.  The veteran's service-connected back disorder, lumbar 
strain, is manifested by limitation of motion, grossly intact 
sensation, and pain on forward bending, weakened movement, 
and excess fatigability.


2.  There are no neurological deficits involving the sciatic 
nerve; muscle strength is normal, and there is no atrophy or 
muscle spasm.

3.  Treatment by bed rest has not been prescribed by a 
physician.

4.  The veteran's leg disability, residual of tibia/fibula 
fracture, is manifested by flexion of the knee to 140 
degrees, with no effusion, erythema, or instability, with 
weakened movement, excess fatigability and a certain degree 
of instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 20 percent for lumbar strain have not been met 
under the criteria in effect prior to September 23, 2002.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5293 
(2002).

2.  The schedular criteria for a disability evaluation 
greater than 20 percent for the lumbar strain have not been 
met under the criteria in effect from September 23, 2002.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5293 (2003).

3.  The schedular criteria for a disability evaluation 
greater than 20 percent for the lumbar strain have not been 
met under the criteria in effect from September 26, 2003.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 (2006).

4.  The schedular criteria for a disability evaluation 
greater than 40 percent for the left tibia/fibula fracture 
residuals with nonunion have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, DCs 5261, 5262, 5256 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March 2001, May and October 2004 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The veteran was informed of the evidence that was 
needed to substantiate his claims, as well as what 
information and evidence VA would obtain in his behalf and 
what information and evidence he could submit.  He was also 
told to submit any evidence relevant to his claims.

The Board finds that the content of the various letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided the opportunity 
on numerous occasions to submit additional evidence.  
Moreover, a May 2002 SOC (mailed in June 2002, and re-mailed 
in July 2002), as well as SSOCs mailed in May 2003 and August 
2005, were issued, each of which provided the veteran with an 
additional 60 days to submit additional evidence.

Thus, the purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Finally, as to the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the RO provided the veteran an explanation of 
Dingess in a March 2006 letter. 

II.  Factual background

A.  Lumbar strain

The relevant evidence of record includes the May 2001 VA 
examination report.  The veteran indicated that his symptoms 
included pain, stiffness, weakness, fatigue, lack of 
endurance, and giving-way of the back.  He said that driving 
more than 20 miles would adversely affect his back, causing 
severe pain that would last for 20 minutes, during which time 
he would lose 15 to 20 percent of his functional ability.  He 
said that he used a back brace.  The physical examination 
found that the spine was straight, with no evidence of muscle 
atrophy, rigidity, spasm, or wasting.  There was scant 
tenderness over the L4-5 area.  He was able to walk on his 
heels and toes without discomfort.  He could also squat and 
arise without difficulties.  Deep tendon reflexes were +2-3.  
Forward flexion was to 70 degrees, lateral bending was to 15 
degrees bilaterally, and extension was to 5 degrees.  Only 
flexion caused any pain or discomfort.  An X-ray of the low 
back was unremarkable.

The veteran was re-examined by VA in June 2004.  His back was 
straight, with a normal contour.  Forward flexion was to 40 
degrees; extension was to 5 degrees; right lateral bending 
was to 20 degrees and to 30 degrees on the left; and right 
rotation was to 30 degrees and to 45 degrees on the left.  
Reflexes were +3 and symmetrical at the knees and ankles.  
Sensation was grossly intact in the lower extremities.  An X-
ray was unremarkable.  The strain appeared to cause weakened 
movement and excess fatigability, but no incoordination.  He 
did have some pain on forward bending.

B.  Left tibia/fibula

The relevant evidence of record includes the report of a May 
2001 VA examination of the veteran.  He stated that he had 
flare-ups if he stood for more an hour or if he walked on 
uneven surfaces.  The pain would last an hour and he would 
lose 100 percent of his functional ability.  The physical 
examination found that the proximal tibia/fibula was slightly 
tender to palpation and there was a small protrusion noted at 
the mid-shaft of the fibula which was particularly 
appreciable when he was weight-bearing.  He could walk on his 
heels and toes, and was able to squat and arise without 
difficulty.  An X-ray showed a transverse distal fracture of 
the tibia which had been transfixed by an intramedullary rod; 
this was well-healed.  There was no evidence of loosening or 
infection.  It was suspected that there was chronic nonunion 
of an oblique fracture of the distal shaft of the fibula.


Upon re-examination in December 2002, he described having 
significant pain in the left lower extremity.  The primary 
pain was located at the site of the probable nonunion of the 
left fibula.  He had less pain proximally at the rod 
insertion site, especially when the knee was flexed.  He 
complained of stiffness and swelling of the left lower 
extremity, which would increase after standing 20 to 30 
minutes.  He commented that this was beginning to affect his 
employment as a supervisor at a retail business.  The 
objective examination showed a deformity of the left mid-
fibula with increased swelling, which was described as 
pronounced.  The clinical presentation was of nonunion of the 
left mid-fibula.  He had painful motion, especially with 
flexion of the knee above 110 degrees; however, he did 
display 0 to 120 degrees of motion of the left knee with pain 
at the proximal tibia.  He walked with a moderately antalgic 
gait.  The diagnosis was status post fracture of the left 
tibia/fibula with significant residual.  The clinical 
presentation was consistent with nonunion of the left fibula, 
which was extremely symptomatic.

The veteran was afforded another VA examination in June 2004.  
He stated that he could not stand on his left foot alone and 
could not toe walk, although he could heel walk with 
difficulty.  He had 0 to 110 degrees of motion of the left 
knee; there was no effusion, erythema, or instability of the 
knee joint.  Two screw heads were palpable over the medial 
area; these were tender, but there was no swelling or 
erythema.  There was no instability of the screws or rods.  
He was tender to palpation over the tibia/fibula fracture 
site. An X-ray showed only a fibrous union of the diaphyseal 
fibula fracture.  There was good bony union of the tibia.  
This disability caused weakened movement, excess fatigability 
and a certain degree of instability.  

An August 19, 2004 VA outpatient treatment note indicated a 
nonunion of the tibia/fibula fracture, which had caused pain 
since the injury.  Range of motion of the left knee was from 
0 to 140 degrees.  An X-ray showed an apparent nonunion of 
the distal third of the fibula.



III.  Applicable law and analysis

A.  General

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records. 38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

B.  Lumbar strain

The veteran's service-connected lumbar strain is rated as 20 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5295-5292 (2002 & 2003).

The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, DC 5293.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  These changes became effective on 
September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the veteran was provided notice of the 
revised regulations in the August 2005 SSOC.  Thus, the Board 
finds that we may proceed with a decision on the merits of 
the claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the old DC 5293, effective prior to 
September 23, 2002, which rates intervertebral disc syndrome, 
is not for application in this case.  There is no indication 
in the objective record that the veteran suffers from any 
intervertebral disc disease.  

The Board has evaluated the veteran's disability under all 
other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

38 C.F.R. § 4.71a, DC 5292 awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The objective evidence of record does not 
demonstrate that the veteran had severe limitation of motion 
of the lumbosacral spine.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The objective 
evidence of record does not indicate that the veteran has 
listing of the whole spine to the opposite side (it has been 
described as straight), that there is a positive 
Goldthwaite's sign, that there is marked limitation of 
forward bending in the standing position or loss of lateral 
motion with osteoarthritic changes (no degenerative changes 
have been found).  There is also no evidence of narrowing or 
irregularity of the joint spaces.  Finally, there is no 
suggestion that he has abnormal mobility on forced motion.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  However, these 
changes do not affect the veteran since there is no evidence 
that he has intervertebral disc syndrome.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2004).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

As to rating the orthopedic manifestations of the veteran's 
lumbar strain under the general rating formula, an increase 
to 40 percent is not warranted, because the veteran has not 
demonstrated forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 20 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 20 percent for the lumbar strain.

C.  Left tibia/fibula

Pursuant to 38 C.F.R. Part 4, DC 5262 (2006), a 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
with loose motion.  The veteran has already been assigned 
this disability evaluation, which is the maximum amount of 
compensation permitted under this code.  

The Board has considered all other applicable diagnostic 
codes, to include 38 C.F.R. Part 4, DCs 5261 and 5256 (2006).  
Diagnostic Code 5261 requires that extension be limited to 45 
degrees to warrant a 50 percent disability evaluation.  The 
evidence of record shows that the extension of the veteran's 
left knee is 0 degrees, that is, normal.  In order to justify 
a 50 percent evaluation pursuant to DC 5256 there must be 
favorable ankylosis of the knee in flexion between 20 and 45 
degrees.  Such ankylosis is not present in this case.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca, supra.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected tibia/fibula disability are contemplated in the 40 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the tibia/fibula, has caused 
functional loss greater than that contemplated by the 40 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the knee. 38 C.F.R. § 4.40, 4.45.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 40 percent for the tibia/fibula 
fracture residuals.

D.  Staged ratings

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for either of his service-connected 
disabilities, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, we find that at no time since the veteran's 
separation from service, in December 2000, have the 
disabilities in issue been more disabling than as currently 
rated under the present decision.

E.  Extraschedular evaluations

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Here, there is no evidence of frequent hospitalization for 
treatment of his lumbar strain or tibia/fibula fracture 
residuals.  The evidence shows that he is currently employed 
as a beer salesman (he was still employed as of February 
2005).  Marked interference with employment is not shown as a 
result of the service-connected lumbar spine or tibia/fibula 
disabilities, and the Board finds no exceptional 
circumstances in this case that would warrant referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to an initial evaluation for lumbar strain in 
excess of 20 percent, prior to September 23, 2002, is denied.

Entitlement to an initial evaluation for lumbar strain in 
excess of 20 percent, from September 23, 2002, through 
September 25, 2003, is denied.

Entitlement to an initial evaluation for lumbar strain in 
excess of 20 percent, from September 26, 2003, is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for a left tibia/fibula fracture (postoperative) with 
nonunion is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


